Case 6:20-cv-00124-RBD-GJK Document 88 Filed 05/03/21 Page 1 of 6 PageID 1077




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

LUIS FARIAS VALENZUELA,

      Plaintiff,

v.                                                 Case No. 6:20-cv-124-RBD-GJK

MEDICREDIT, INC.,

      Defendant.
____________________________________

                                     ORDER

      Before the Court are:

      1.     Defendants’ Motion for Attorney Fees (Doc. 73 (“Motion”));

      2.     Plaintiff’s Memorandum of Law in Response to Defendants’ Motion

             for Attorney Fees (Doc. 84);

      3.     U.S.   Magistrate     Judge    Gregory   J.   Kelly’s   Report   and

             Recommendation (Doc. 85 (“R&R”));

      4.     Defendants’ Objection to Report and Recommendation (Doc. 86

             (“Objection”)); and

      5.     Plaintiff’s Memorandum of Law in Response to Defendants’

             Objections to Report and Recommendation (Doc. 87).

On de novo review, the R&R is due to be adopted.
Case 6:20-cv-00124-RBD-GJK Document 88 Filed 05/03/21 Page 2 of 6 PageID 1078




                                    BACKGROUND

       In this debt collection case, after the Court terminated former Defendant

Central Florida Regional Hospital, Inc. (“CFRH”) (Doc. 48) 1 and granted summary

judgment in favor of remaining Defendant Medicredit, Inc. (Doc. 69), Defendants

collectively moved for attorney’s fees, arguing Plaintiff’s case was frivolous.

(Doc. 73.) Plaintiff responded. (Doc. 84.)

       On referral, Judge Kelly recommended the Court deny Defendants’ Motion,

stating that there is no evidence that Plaintiff personally knew the debt at issue

was not covered under the Fair Debt Collection Practices Act (“FDCPA”) or that

he filed suit for the purpose of harassment. (Doc. 85, pp. 5–7 (citing Diaz v. First

Marblehead Corp., 643 F. App’x 916, 925 (11th Cir. 2016)).) Judge Kelly further

recommended that the Florida Consumer Collection Practices Act (“FCCPA”)

claims were not objectively frivolous, as Plaintiff was relying on a collection

statement that contained both Plaintiff’s and his company’s names, making it not

immediately clear whether Defendants were attempting to collect the company’s

debt from him personally. (Id. at 7–11.)

       Defendants objected, arguing that Diaz, on which Judge Kelly relied, was




       1 The Court terminated CFRH on Plaintiff’s Motion, as he sought to drop the party after
learning in discovery he no longer had a viable claim against it. (Doc. 45.) The Court granted
CFRH leave to move for fees after judgment on the claims against the remaining Defendant.
(Doc. 48.)
                                                 2
Case 6:20-cv-00124-RBD-GJK Document 88 Filed 05/03/21 Page 3 of 6 PageID 1079




incorrectly decided, so they need not show Plaintiff personally knew the case was

based on a frivolous legal theory to get fees under the FDCPA. (Doc. 86, pp. 2–3.)

Defendants further took issue with Judge Kelly’s statement that they failed to

prove Plaintiff knew Defendants were not trying to collect the debt from him

personally when he filed suit—though they assert no new facts in support of this

argument. (Id. at 4–5.) Plaintiff responded in support of Judge Kelly’s R&R.

(Doc. 87.) So the matter is ripe.

                                      STANDARDS

      When a party objects to a magistrate judge’s findings, the district judge must

“make a de novo determination of those portions of the report . . . to which

objection is made.” 28 U.S.C. § 636(b)(1). The district judge “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” Id. The district judge must consider the record independent of

the magistrate judge’s report. See Ernest S. ex rel. Jeffrey S. v. State Bd. of Educ.,

896 F.2d 507, 513 (11th Cir. 1990).

                                      ANALYSIS

      After an independent de novo review of the record, including Defendants’

Objection (Doc. 86), the Court agrees entirely with Judge Kelly’s well-reasoned

and thorough R&R. As to Defendants’ argument on Plaintiff’s knowledge (Doc.

86, pp. 4–5), this objection is a regurgitation of their earlier arguments (see Doc. 73,


                                              3
Case 6:20-cv-00124-RBD-GJK Document 88 Filed 05/03/21 Page 4 of 6 PageID 1080




pp. 10–12), so the Court need not reiterate Judge Kelly’s recommendations on this

point, with which the Court agrees.

      Turning to Defendants’ argument that the U.S. Court of Appeals for the

Eleventh Circuit’s unpublished decision in Diaz was incorrectly decided, they cite

no authority in support of this proposition. (Doc. 86, p. 3.) Rather, they argue to

require proof of a plaintiff’s personal knowledge that a legal theory is frivolous

would “essentially read out of the FDCPA the provision allowing an award of fees

to a prevailing FDCPA defendant,” asserting defendants will never be able to

prove plaintiffs are personally complicit in frivolous claims because of the

attorney/client privilege. (Id.) This argument is not well-taken.

      The standard for obtaining attorney’s fees under the FDCPA is necessarily

high because it is a consumer protection statute. See Montero-Hernandez v. Palisades

Collection, LLC, No. 6:12-cv-1736-Orl-22, 2014 WL 505119, at *5 (M.D. Fla. Feb. 7,

2014); Black v. Equinox Fin. Mgmt. Sols., Inc., No. 1:05-CV-1588, 2007 WL 9700926,

at *5 (N.D. Ga. Feb. 1, 2007). But it is not impossible to meet. For instance, courts

have found bad faith personally on the part of plaintiffs who: signed verified

complaints that contained boilerplate factual allegations not applicable to the

claims at issue; explicitly contradicted verified claims in their later deposition

testimony; altered evidence in support of their claims; refused to dismiss claims

even once it was clear they had no factual basis; and posted public comments


                                             4
Case 6:20-cv-00124-RBD-GJK Document 88 Filed 05/03/21 Page 5 of 6 PageID 1081




about their intent to run up the defendant’s legal bills. See Tucker v. CBE Grp., 710

F. Supp. 2d 1301, 1306–07 (M.D. Fla. 2010); Rhinehart v. CBE Grp., 714 F. Supp. 2d

1183, 1185–86 (M.D. Fla. 2010); see also Gillis v. Deutsche Bank Tr. Co. Ams., No. 2:14-

cv-418-FtM-38CM, 2016 WL 551765, at *3 (M.D. Fla. Jan. 26, 2016), adopted, 2016

WL 540300 (Feb. 11, 2016) (citing Scroggin v. Credit Bureau of Jonesboro, Inc., 973 F.

Supp. 2d 961, 967–79 (E.D. Ark. 2013), aff’d, 576 F. App’x 632 (8th Cir. 2014)).

      So while courts can and do find personal bad faith on the part of plaintiffs,

nothing close to that conduct is alleged here—especially given that the Complaint

in this case was unverified (see Doc. 1-2). See Benjumea v. Sys. & Servs. Techs., Inc.,

No. 1:19-CV-1330, 2020 WL 7379382, at *3 (N.D. Ga. Jan. 13, 2020) (declining to

award fees in similar case “that began with an unverified complaint that was

drafted by [counsel]”). Plaintiff’s loss on summary judgment, without more, is not

enough to justify fees. See Burgos v. SunTrust Bank, N.A., No. 13-21197-Civ, 2020

WL 2299937, at *3 (S.D. Fla. Mar. 31, 2020), adopted, 2020 WL 2299936 (May 7, 2020).

So under the totality of the circumstances, the Court agrees with Judge Kelly and

declines to exercise its discretion to award fees. See 15 U.S.C. § 1692k(a)(3) (“On a

finding by the court that an action under this section was brought in bad faith and

for the purpose of harassment, the court may award to the defendant attorney’s

fees . . . .” (emphasis added)). So the R&R is due to be adopted in full.




                                              5
Case 6:20-cv-00124-RBD-GJK Document 88 Filed 05/03/21 Page 6 of 6 PageID 1082




                                  CONCLUSION

      Accordingly, it is ORDERED AND ADJUDGED:

      1.    Defendants’ Objection (Doc. 86) is OVERRULED.

      2.    The R&R (Doc. 85) is ADOPTED AND CONFIRMED and made a

            part of this Order in its entirety.

      3.    Defendants’ Motion (Doc. 73) is DENIED.

      DONE AND ORDERED in Chambers in Orlando, Florida, on May 3, 2021.




                                             6
